DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Applicant’s cancellation of claims 7-8 in the reply filed on 11/03/2021 is acknowledged.
Applicant’s amendment of claims 1, 2, 4, 17 and 19 in the reply filed on 11/03/2021 is acknowledged.
Claims 1-6 and 9-20 are under consideration in this Office Action. 
Allowable Subject Matter
Claims 1-6 and 9-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
In re Claim 1, Hayashi et al., US 2009/0189236 discloses all limitations of claim 1 except for “the encapsulant includes a first encapsulant and an outer encapsulant, the first encapsulant covers the light receiving component, the outer encapsulant covers the first encapsulant, the coupling layer is disposed on the outer encapsulant, the first encapsulant is transparent or translucent, and the outer encapsulant is opaque.”  Therefore, the claimed device differs from prior art devices on this point and there is no evidence it would have been obvious to make this change. 
In re Claim 2, Hayashi et al., US 2009/0189236 discloses all limitations of claim 1 except for “an adhesion between the encapsulant and the light shielding layer is rated as 5B according to ASTM D3359 Test Method B.”  Therefore, the claimed device differs from prior art devices on this point and there is no evidence it would have been obvious to make this change. 
. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIKOLAY K YUSHIN whose telephone number is (571)270-7885. The examiner can normally be reached Monday-Friday (7-7 PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara B. Green can be reached on 5712703075. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 



/NIKOLAY K YUSHIN/Primary Examiner, Art Unit 2893